TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00550-CV



                     In re Estate of Miguel Alonso Hernandez, Deceased


             FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
           NO. 9634-P, HONORABLE ROBERT UPDEGROVE,1 JUDGE PRESIDING



                            M E M O R AN D U M O P I N I O N


               Appellants Daniel Montes, Juana Perez Hernandez, and Elizabeth H. Hudson filed

this attempted appeal from a 2003 order entered under chapter 11 of the Texas Civil Practice and

Remedies Code declaring them vexatious litigants. See Tex. Civ. Prac. & Rem. Code § 11.101(a);

http://www.txcourts.gov/judicial-data/vexatious-litigants.aspx.2 Appellants contend that chapter 11

affords them an appeal of the 2003 order, but nothing in the statute allows an appeal of the order

more than eleven years after it was signed. See Tex. Civ. Prac. & Rem. Code § 11.101(c); Tex. R.

App. P. 26.1 (time to perfect appeals).

               Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 2,

42.3(a).

       1
         We substitute the current judge of this court for Judge Howard S. Warner, who signed the
order appealed here but is now deceased.
       2
          After we dismissed petitions for writ of mandamus (and various motions) that appellant
Montes filed without obtaining the prefiling order required under chapter 11, Montes removed the
cause to federal court. See In re Montes, No. 03-15-00472-CV, 2015 Tex. App. LEXIS 8648, at *2
(Tex. App.—Austin Aug. 18, 2015, orig. proceeding) (mem. op.); see also Tex. Civ. Prac. & Rem.
Code § 11.102.
                                           __________________________________________

                                           Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: August 31, 2015




                                              2